

Exhibit 10.15
 
ADJUSTMENT SHARES ESCROW AGREEMENT
 
This Adjustment Shares Escrow Agreement (this “Agreement”) is entered into as of
March 5, 2015, by and among Tyme Technologies, Inc. (f/k/a Global Group
Enterprises Corp.), a Delaware corporation (the “Company”), each Depositor
identified on the signature page hereto (each, a “Depositor” and collectively,
the Depositors), and CKR Law LLP, as escrow agent (the “Escrow
Agent”).  Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Merger Agreement (as defined below).  Capitalized terms
used herein without definition have the meanings ascribed to them in the Merger
Agreement.
 
WHEREAS, the Company, Tyme Acquisition Corp., a Delaware corporation, Tyme Inc.,
a Delaware corporation, and the other parties thereto have entered into an
Agreement and Plan of Merger and Reorganization dated as of March 5, 2015 (the
“Merger Agreement”); and
 
WHEREAS, pursuant to the Merger Agreement, the Depositor is required to deposit
in escrow certain shares of stock of the Company to secure certain obligations
of the Depositor under Section 1.14(c) of the Merger Agreement;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.            Escrow.
 
(a)           Escrow of Shares. Simultaneously with the execution of this
Agreement, each Depositor shall deposit with the Escrow Agent a certificate or
certificates registered in the Depositor’s name representing the number of
shares of Parent Common Stock set forth next to such Depositor’s name on
Schedule A attached hereto (the “Deposit Stock Certificate(s)”), each such
certificate duly endorsed in blank with signature(s) guaranteed by a member of
one of the “Medallion” guarantee programs (Securities Transfer Agents Medallion
Program (STAMP), Stock Exchanges Medallion Program (SEMP), or New York Stock
Exchange Medallion Signature Program (MSP)).  The shares deposited with the
Escrow Agent pursuant to this Section 1(a) are referred to herein as the
“Deposit Shares.”  The Company and Depositor acknowledge and agree that the
aggregate number of shares of Parent Common Stock constituting the Deposit
Shares is Three Million Five Hundred Thousand (3,500,000).  The Deposit Shares
shall be held as a trust fund and shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of any party
hereto.  The Escrow Agent agrees to hold the certificate evidencing the Deposit
Shares in an escrow account (the “Escrow Account”) subject to the terms and
conditions of this Agreement.
 
(b)           Security for the Depositor’s Compliance.  The Deposit Shares shall
be (i) security for the Depositor’s compliance with its obligation to surrender
to the Company for cancellation certain numbers of shares of Parent Common Stock
in certain circumstances, as set forth in Section 1.14(c) of the Merger
Agreement, and (ii) the exclusive means for the Company to enforce such
obligations upon the occurrence of any of the events specified in Section
1.14(c) of
 

1

 

 

 
the Merger Agreement requiring the surrender for cancellation without
consideration of shares of Parent Common Stock by the Parent Record Holders
(each, a “Surrender Event”).
 
(c)           Dividends, Etc.  Any securities of the Company distributed in
respect of or in exchange for any of the Deposit Shares, whether by way of stock
dividends, stock splits or otherwise, shall be issued in the name of the Company
or its nominee specified in writing and shall be delivered to the Escrow Agent,
who shall hold such securities in the Escrow Account.  Such securities shall be
considered Deposit Shares for purposes hereof.
 
2.            Distribution of Deposit Shares.
 
(a)          Upon the occurrence of a Surrender Event in the good faith
determination of the Board of Directors of the Company, the Company shall
provide written notice to the Escrow Agent and each Depositor (a “Surrender
Notice”) that states that there has been an occurrence of the relevant Surrender
Event, and the Escrow Agent shall take the following actions:
 
(i)           In the event that, within five (5) Business Days after the giving
of the Surrender Notice in accordance with this paragraph 2(a), no Depositor has
disputed the basis of the giving of the Surrender Notice (i.e., that one or more
of the Surrender Events stated in the Surrender Notice to have occurred has not
occurred) by giving written notice thereof to Escrow Agent (a “Dispute Notice”),
then the Escrow Agent shall deliver the certificates representing all of the
Deposit Shares to the Company, whereupon the Company shall retain the number of
shares of Parent Common Stock specified in Section 1.14(c) of the Merger
Agreement with respect to such Surrender Event (adjusted as provided below) (the
“Surrendered Shares”), the Surrendered Shares shall be cancelled by the Company
and shall no longer be outstanding (for avoidance of doubt, the Surrendered
Shares shall not be retained by the Company in treasury or otherwise), and the
Company shall, or shall cause its transfer agent to, issue and deliver to each
Depositor, or its nominee specified in writing, a certificate, registered in the
name of such Depositor or its nominee, representing such Depositor’s share of
the difference, if any, between the total number of Deposit Shares and the
number of Surrendered Shares so cancelled, pro rata based on each Depositor’s
share of the total number of Deposit Shares as reflected on Schedule A; and
 
(ii)          In the event that, within five (5) Business Days after the giving
of the Surrender Notice in accordance with this paragraph 2(a), any Depositor
shall have delivered to the Escrow Agent a Dispute Notice (with a copy of the
Dispute Notice being given, in the form of a notice, to the Company), the stock
certificate(s) evidencing the Deposit Shares shall not be delivered to either
the Company or the Depositor but retained by the Escrow Agent pending a further
agreement executed by both the Company and the Depositor(s) who had delivered
such Dispute Notice to the Company as to the disposition of all or any portion
of such stock certificate(s) (and the outstanding nature of the Deposit
 

2

 

 

 
Shares evidenced by such stock certificate(s)) or receipt of a final
non-appealable judgment or final non-appealable order of a court of competent
jurisdiction as to such disposition (and the outstanding nature of such Deposit
Shares, in which case the Escrow Agent shall dispose of such stock
certificate(s) in accordance with such written agreement, judgment or order).
 
(b)           If the Company, at any time prior to the occurrence of a Surrender
Event, (i) pays a stock dividend in or otherwise makes a distribution or
distributions payable in shares of Parent Common Stock on Parent Common Stock,
(ii) subdivides outstanding shares of Parent Common Stock into a larger number
of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Parent Common Stock into a smaller number of shares, or
(iv) issues, in the event of a reclassification of shares of the Parent Common
Stock, any shares of capital stock of the Corporation, then the number of shares
of Parent Common Stock specified in Section 1.14(c) of the Merger Agreement with
respect to each Surrender Event shall be deemed to be shall be proportionately
increased or decreased. Any adjustment made pursuant to this Section 2(b) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.  If any event occurs as to which the other
provisions of this Section 2(b) are not strictly applicable but the lack of any
adjustment would not fairly protect the rights of the Depositor in accordance
with the basic intent and principles of this Agreement and Section 1.14(c) of
the Merger Agreement, or if strictly applicable would not fairly protect the
rights of the Company and Depositor in accordance with the basic intent and
principles of such provisions, then the Company’s Board of Director shall, in
good faith and subject to applicable law, make an appropriate adjustment to
protect the rights of the Company and Depositor.
 
(c)           At 6:00 p.m. New York time on the tenth Business Day following the
date that is five (5) months after the earlier of (x) the date on which the
Subscription Note is fully satisfied or (y) the maturity date of the
Subscription Note (the “Termination Date”), the stock certificate(s) evidencing
(or appropriately denominated alternative stock certificate(s) evidencing) any
Deposit Shares that remain in the Escrow Account and are not the subject of a
pending Surrender Notice (regardless of whether any Dispute Notice with respect
thereto is then pending), shall be returned to the Depositor, such stock
certificate(s) to evidence the Depositor’s share of such remaining Deposit
Shares, pro rata based on each Depositor’s share of the total number of Deposit
Shares.
 
(d)           Notwithstanding anything to the contrary contained in paragraphs
2(a) and 2(c), the Escrow Agent shall make such other disposition of the stock
certificate(s) evidencing the Deposit Shares as is set forth in a written notice
to Escrow Agent executed by both the Company and each Depositor.
 

3

 

 

 
(e)           Notwithstanding anything to the contrary contained in this
Agreement, in the event of a dispute between the Company and Depositor as to the
return to the Company or release to Depositor of any of the Deposit Shares then
represented by Deposit Stock Certificates held in the Escrow Account, Escrow
Agent shall have the right, but not the duty, to bring an interpleader action in
a court of competent jurisdiction to have such court determine the disposition
of any Deposit Shares subject to such dispute and the Deposit Stock
Certificate(s) evidencing such Deposit Shares (and the issued and outstanding
nature of such Deposit Shares) and deposit the applicable Deposit Stock
Certificate(s) and all the other properties then held by Escrow Agent in the
Escrow Account or otherwise pursuant to this Agreement with such court and shall
be reimbursed by Depositor for all of the costs and expenses of Escrow Agent
with respect to such interpleader action.  The Company and Depositor agree that
any such action shall be brought only in a court of the State of New York
located in New York County or in the Federal Court for the Southern District of
New York (which courts are acknowledged by both the Company and Depositor as
courts of competent jurisdiction).
 
3.             Fees and Expenses of Escrow Agent.  The Depositor shall pay the
fees of the Escrow Agent for the services to be rendered by the Escrow Agent
hereunder.
 
4.            Duties of the Escrow Agent.
 
(a)           Escrow Agent shall not be liable to any person or entity for any
action taken in good faith and believed by Escrow Agent to be authorized or
within the rights and powers conferred upon Escrow Agent under this
Agreement.  Escrow Agent shall also have full and complete authorization and
protection for any omission or any action taken, or suffered by Escrow Agent, in
good faith.  Escrow Agent shall have no duties or obligations other than as
expressly stated herein, and shall be protected and not liable for acting upon
any notice, certificate or other communication not only with respect to its
execution, validity and effectiveness of such notice’s, certificate’s, or other
communication’s provisions, but also as to the truth and accuracy of any
information therein contained, which notice, certificate or other communication
Escrow Agent shall have, in good faith, believed to have been genuine or valid
and which Escrow Agent, in good faith, believed to have been signed or presented
by a proper person or persons.
 
(b)           Escrow Agent shall not be bound by any notice or demand with
respect hereto, or any waiver, modification, amendment, termination or revision
of this Agreement unless signed by both the Company and each Depositor (unless
such notice or demand is a Surrender Notice or Dispute Notice, Payment Notice in
which event the signature of only the party giving such notice under the
applicable provisions of Article 2 shall be required) and delivered in writing
to Escrow Agent and, if the duties of Escrow Agent are affected, unless Escrow
Agent shall have given Escrow Agent’s prior written consent thereto.  Escrow
Agent shall not be liable or responsible for anything done or omitted to be done
by Escrow Agent in good faith, it being understood that Escrow Agent’s liability
hereunder shall be limited solely to willful misconduct or gross negligence on
its part.  Escrow Agent may rely conclusively on, and shall be protected from
acting or refraining from acting upon, any written notice, instruction or
request furnished to
 

4

 

 

 
Escrow Agent hereunder and reasonably believed by Escrow Agent to be genuine and
to have been signed or presented by the proper party or parties.  Escrow Agent
shall be under no duty to inquire into the authority of any person acting in
connection herewith or into the genuineness of any signature.
 
(c)           Escrow Agent or any successor which is hereafter appointed may, at
any time, resign by giving written notice to both the Company and each Depositor
and shall be discharged of Escrow Agent’s duties under this Agreement upon the
appointment of a successor escrow agent.  In the event of any such resignation,
a successor escrow agent shall be promptly appointed upon the mutual written
agreement of the Company and each Depositor.  Any such successor escrow agent
shall deliver to the Company and each Depositor a written instrument accepting
such appointment hereunder and thereupon the successor escrow agent shall
succeed to all the rights and duties of Escrow Agent and shall be entitled to
receive the certificate evidencing the Deposit Shares and all the other
properties then held by Escrow Agent in the Escrow Account or otherwise pursuant
to this Agreement.  In the event that a successor escrow agent is not appointed
by the Company and the Depositor within 30 calendar days of such written notice,
then Escrow Agent shall have the right, but not the duty, to bring an
interpleader action in a court of competent jurisdiction to have a successor
agent appointed and deposit the certificate evidencing the Deposit Shares and
all other properties then held by Escrow Agent in the Escrow Account or
otherwise pursuant to this Agreement with such court and shall be reimbursed by
the Company for all of the costs and expenses of Escrow Agent with respect to
such interpleader action.  The Company and the Depositor agree that any such
action shall be brought only in a court of the State of New York located in New
York County or in the Federal Court for the Southern District of New York (which
courts are acknowledged by both the Company and the Depositor as courts of
competent jurisdiction).
 
5.            Fees and Indemnification of Escrow Agent.
 
(a)     The Depositor agrees to indemnify Escrow Agent  and to hold Escrow Agent
harmless from and against any loss, cost, liability or expense including
reasonable legal fees (including, without limitation, fees generated by Escrow
Agent’s internal staff) incurred by Escrow Agent relating to, arising out of or
in connection with the acceptance or administration of Escrow Agent’s duties, or
services rendered under this Agreement, including reasonable legal fees, costs
and expenses of defending Escrow Agent against claims of liability or incurred
in actions of interpleader arising hereunder.
 
(b)     Escrow Agent shall have a lien for the amount of any such expenses or
loss on the monies and other property held by Escrow Agent under this Agreement
and shall be entitled to reimburse itself from such monies or property for the
amount of any such expense or loss.
 
(c)      The Company acknowledges that Escrow Agent, as CKR, has acted, and will
continue to act, as counsel to the Depositor and did act, prior to the Merger
(as defined in the Subscription
 

5

 

 

 
Agreement), as counsel to the Company.  The Company further acknowledges that
there may be a potential or actual conflict of interests and agrees that such
conflicting interests shall not be a basis for Escrow Agent being disqualified
or limited, or not participating, in the exercise of powers or representation
with respect to this Agreement, nor shall the Company seek to disqualify CKR
from acting as counsel to the Depositor in any future matter, whether or not
relating to this Agreement, and/or the Note, although both the Company and
Depositor acknowledge that disqualification due to its status as a witness may
be claimed or, on a court’s own initiative, be made.
 
6.            Termination. This Agreement shall terminate upon the distribution
by the Escrow Agent of all of the Deposit Shares in accordance with this
Agreement, but any of the obligations of the Company and/or Depositor to the
Escrow Agent under this Agreement shall survive such termination.
 
7.            Notices. Notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed duly given if (a)
personally delivered, against written receipt therefor, (b) forwarded by
pre-paid certified or registered mail, return receipt requested, or (c)
forwarded via a nationally recognized overnight courier service (e.g., Federal
Express, USPS Express Mail, UPS, DHL, etc.) to the parties to which such notice
or other communication is required by this Agreement to be given, at the address
of such parties as follows:

            If to the Company:          
Tyme Technologies, Inc.
   
48 Wall Street - Suite 1100
   
New York, NY 10005
    Attn: Steven Hoffman, President    
Facsimile:
              with a copy to (which shall not constitute notice hereunder):    
       
Keith S. Braun, Esq.
    Moritt Hock & Hamroff LLP     450 Seventh Avenue - 15th Floor     New York,
NY  10123     Facsimile:  646-688-6096           If to the Depositor:          
  c/o GEM Global Yield Fund LLC SCS     590 Madison Ave., 36th Fl.     New York,
NY 10022     Facsimile:  212-265-4035         with a copy to (which shall not
constitute notice hereunder):

 

6

 

 

 

            CKR Law LLP     1330 Avenue of the Americas, 35th Floor     New
York, NY 10019     Attn:  Mark Crone     Facsimile:  212-400-6901           If
to the Escrow Agent:             CKR Law LLP     1330 Avenue of the Americas,
35th Floor     New York, NY 10019     Attn:  Mark Crone    
Facsimile:  212-400-6901

 
or, in the case of any of the parties to this Agreement, at such other address
as such party shall furnish to each of the other parties in accordance with this
Section 7.  Notices and other communications delivered personally shall be
deemed given as of the date of actual receipt; mailed notices and other
communications shall be deemed given as of the date three Business Days
following such mailing; and notices and other communications sent via overnight
courier service shall be deemed given as of the date on Business Day after
delivery to such courier service.
 
8.     General.
 
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective administrators,
successors and permitted assigns.
 
(b)           This Agreement and the rights and obligations of the parties
contained in this Agreement shall be interpreted, construed and enforced in
accordance with the laws of the State of New York, without regard to its choice
and/or conflict of laws provisions.  Any legal action resulting from, arising
under, out of or in connection with, directly or indirectly, this Agreement
shall be commenced exclusively in the Supreme Court, State of New York, County
of New York, or the U.S. District Court for the Southern District of New
York.  All parties to this Agreement hereby submit themselves to the
jurisdiction of any such court, and agree that service of process on them in any
such action, suit or proceeding may be affected by the means by which notices
are to be given under this Agreement.
 
(b)           This Agreement sets forth the entire agreement and understanding
of the parties hereto in respect of the subject matter contained herein, and
supersedes all prior agreements, promises, understandings, letters of intent,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any party hereto or by any related or unrelated third party.
 
(c)           This Agreement may not be changed, modified or rescinded
orally.  Any change, modification or rescission need be in writing, signed by
the party against whom enforcement of any change, modification or rescission is
sought.  Any waiver of any of the provisions of this Agreement, or of any
inaccuracy in or non-fulfillment of any of the obligations contemplated by this
Agreement or
 

7

 

 

 
contemplated hereby, shall not be effective unless made in a writing signed by
the party against whom the enforcement of any such waiver is sought.  A waiver
given in any case shall only apply with respect to that particular act or
omission, and shall not be effective as to any further acts or omissions,
regardless of whether they are of the same or similar nature.
 
(d)           This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(e)           This section and other headings contained in this Agreement are
for purposes of reference only, and shall not affect the meaning or
interpretation of this Agreement.
 
(f)            Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.
 
(g)           Each party hereto shall be responsible for their legal and other
fees and expenses relating to the negotiation, execution and delivery of this
Agreement and related agreements, and the consummation of the transaction
contemplated by this Agreement.
 
(h)           For purposes of this Agreement, the capitalized term “Business
Day” shall mean any calendar day other than a Saturday, Sunday or other day on
which banks in the City of New York are authorized or directed to be closed.
 
(i)            In the event that any portion of the Escrow Account shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Agreement, Escrow Agent is hereby expressly authorized, in
its sole discretion, to obey and comply with all writs, orders or decrees so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and in the event that
Escrow Agent obeys or complies with any such writ, order or decree it shall not
be liable to any of the parties hereto or to any other person or firm, by reason
of such compliance notwithstanding such writ, order or decree be subsequently
reversed, modified, annulled, set aside or vacated.
 
(j)            This Escrow Agreement shall terminate on the date on which all of
the Deposit Stock Certificates have been released from the Escrow Account by the
Escrow Agent in accordance with this Agreement; provided, however, the
provisions of Article 5 shall survive such termination.
 
(k)           So long as no Surrender Event shall have occurred, Depositor may
exercise any and all voting and other consensual rights pertaining to any and
all of the Deposit Shares evidenced by Deposit Stock Certificates held in the
Escrow Account.
 
(l)            Subject to the provisions of paragraph 2(b), any dividends,
interests or other distributions made with respect to each Deposit Share then
held in the Escrow Account shall attach to and be deemed part of such Deposit
Share and shall be returned to the Company or released to Depositor at the same
time such Deposit Share is returned to the Company or released to Depositor.
 

8

 

 

 
(m)          Unless otherwise expressed, all references in this Agreement to
sections and paragraphs shall refer to the specified section or paragraph of
this Agreement.
 
[signature page follows]
 

9

 

 


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

              COMPANY:             TYME TECHNOLOGIES, INC.             By: /s/
Steven Hoffman     Name:   Steven Hoffman   Title:   President

            DEPOSITOR:           GEM GLOBAL YIELD FUND LLC SCS           By: /s/
Christopher Brown     Name: Christopher Brown   Title: Manager

              ESCROW AGENT:             CKR LAW LLP             By: /s/ Mark E.
Crone     Name:   Mark E. Crone   Title:   Co-Managing Partner

 

10

 

 

 
SCHEDULE A


Depositor
 
Number of
Deposit
Shares
 
Issuer
 
Class
 
Certificate
No(s).
GEM Global Yield Fund LLC
 
3,500,000
 
Tyme Technologies, Inc.
 
Common
   

 

11

 

 